Notice of Pre-AIA  or AIA  Status
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.		Claims 1-20 are pending.

Claim Objections
3.		Claim 4 is objected to because of the following informalities: claim 4 states “the third screen is configured to be pivoted about the hinge to adjust…”. There is improper antecedent basis for the limitation “the hinge” as claim 3 defines “the hinge” to include a plurality of hinges and therefore it is unknown which hinge of the hinges the limitation corresponds to. In view of claim 4 “the hinge” is assumed to regard the second hinge (this assumption will be utilized in the art rejection below). Appropriate correction is required.

Claim Rejections - 35 USC § 102
4.		In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5, 8-9, 11, 14-20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Cho et al. (US Patent Application Publication 2018/0304749), herein after referred to as Cho.
Regarding independent claim 1, Cho discloses a display assembly for a vehicle (abstract), the display assembly comprising: 
an electronic display configured to be mounted to an instrument panel of the vehicle (figure 10 reference display 820 mounted in a vehicle’s instrument panel 1010 as described in paragraph [0270]), the electronic display including multiple screens and at least one hinge (It is noted the current application’s originally filed specification describes hinge as a fold point or living hinge (point of folding made of the same material, normally thinner, between two non-folding materials). However, while the claims are examined in light of the specification limitations from the specification are not brought into the claims. The broadest most reasonable interpretation including hinges by a physically different materially and formed separately from the non-pivoting portions, living hinges, fold points, etc.) disposed between the screens (Figure 20A-20C depicts one embodiment utilizing poles 2000a-2000c utilized to push/pull/fold (performing the function within the scope of a hinge) a display 820 comprising a plurality of screens corresponding to graphic objects 1900a-1900c. Figures 13-18 depict that the screen’s size, position, and arrangement may vary on the display 820.), wherein the electronic display is configured to be folded at the at least one hinge by pivoting at least one of the screens about the at least one hinge (figures 20A-20C reference screens (corresponding to graphic objects 1900a-1900c) pivoting about one of the hinges 2000a-2000c as described in paragraph [0425]) to adjust a viewing angle of an occupant in the vehicle relative to the at least one screen (Figures 12-13 and paragraphs [0353]-[0354] and [0369] describes adjustment to be optimized for a driver and/or passenger. It should be noted figures 14-18 20A-20C other adjustments which would inherently affect an occupants view of the screen (adjust a viewing angle). A none optimized adjustment of a viewing angle is still an adjustment to the viewing angle.); and 
an adjustment mechanism configured to maintain the at least one screen in any one of a plurality of positions when the electronic display is folded at the at least one hinge by pivoting the at least one screen about the at least one hinge to adjust the at least one screen to the one position (figures 20A-20C reference rail 2010 to couple poles 2000a-2000c in a slidable manner (maintaining position) to enable the display to be bent as described in paragraphs [0421]-[0423] and [0428]).
Regarding claim 2, Cho discloses the display assembly of claim 1 wherein the at least one hinge includes a plurality of hinges (figures 20A-20C reference plurality of poles/hinges 2000a-2000c).
Regarding claim 3, Cho discloses the display assembly of claim 1 wherein: the screens include a first screen and a second screen (figures 20A-20C reference plurality of screens, first through third, respectively corresponding to graphic objects 1900a, 1900b, and 1900C); the at least one hinge includes a first hinge disposed between the first and second screens (figures 20A-20C reference hinges/poles 2000a-2000c wherein first hinge 2000a is disposed between first screen 1900a and second screen 1900b); the first screen is configured to be mounted to the instrument panel (figure 10 reference display 820 (including screens 1900a-1900c depicted in figures 20A-20C) mounted in a vehicle’s instrument panel 1010 as described in paragraph [0270]); and the second screen is configured to be pivoted about the first hinge to adjust the viewing angle of the occupant relative to the second screen (figures 20A-20C reference all screens 1900a-1900c pivoted relative to each hinge including the second screen 1900b relative to the first hinge 2000a).
Regarding claim 4, Cho discloses the display assembly of claim 3 wherein: the screens further include a third screen (figures 20A-20C reference plurality of screens, first through third, respectively corresponding to graphic objects 1900a, 1900b, and 1900C); the at least one hinge includes a second hinge disposed between the first and third screens (figures 20A-20C reference hinges/poles 2000a-2000c wherein second hinge 2000b is disposed between first screen 1900a and third screen 1900c); and the third screen is configured to be pivoted about the second hinge to adjust the viewing angle of the occupant relative to the third screen (figures 20A-20C reference all screens 1900a-1900c pivoted relative to each hinge including the third screen 1900c relative to the second hinge 2000b).
Regarding claim 5, Cho discloses the display assembly of claim 4 wherein: the second screen is configured to be pivoted about the first hinge such that the second screen is angled toward a first occupant on a first side of the vehicle (figure 14 (b) reference corresponding area left of fold P2 of second screen 1900b (figure 20A) pivoted about first hinge 2000a (figure 20A) such that the second screen is angled towards the driver/first occupant (identified via steering wheel)); and the third screen is configured to be pivoted about the second hinge such that the third screen is angled toward a second occupant on a second side of the vehicle opposite of the first side (figure 14 (b) reference corresponding area of third screen 1900c (figure 20A) pivoted about second hinge 2000b (figure 20A) such that the third screen is angled towards the passenger/second occupant (identified via steering wheel)(figure 12 (b) depicts the driver and passenger)).
Regarding independent claim 8, Cho discloses a display assembly for a vehicle (abstract), the display assembly comprising: 
an electronic display (figure 10 reference display 820 mounted in a vehicle) configured to be flexed (figures 20A-20C reference display 820 flexed about hinges 2000a-2000c as described in paragraph [0425]) to adjust a viewing angle of an occupant in the vehicle relative to the electronic display (Figures 12-13 and paragraphs [0353]-[0354] and [0369] describes adjustment to be optimized for a driver and/or passenger. It should be noted figures 14-18 20A-20C other adjustments which would inherently affect an occupants view of the screen (adjust a viewing angle). A none optimized adjustment of a viewing angle is still an adjustment to the viewing angle.); 
at least one slide track configured to be mounted to an instrument panel of the vehicle (figures 20A-20C reference rail 2010 mounted to display 820 described in paragraph [0270] to be mounted in a vehicle’s instrument panel 1010 (figure 10)); and 
at least one slider coupled to the electronic display and configured to translate within the at least one slide track as the electronic display is flexed (figures 20A-20C reference rail 2010 to couple poles 2000a-2000c in a slidable manner to enable the display 820 to be bent as described in paragraphs [0421]-[0423] and [0428]).
Regarding claim 9, Cho discloses the display assembly of claim 8 wherein: the at least one slider is slidably coupled to the electronic display; and the at least one slider is configured to translate along a length of the electronic display while translating within the at least one slide track as the electronic display is flexed (figures 20A-20C reference rail 2010 to couple poles 2000a-2000c in a slidable lengthwise of the display to enable the display 820 to be bent as described in paragraphs [0421]-[0423] and [0428]).
Regarding claim 11, Cho discloses the display assembly of claim 8 wherein: the electronic display includes a first screen, a second screen (figures 20A-20C reference plurality of screens, first through third, respectively corresponding to graphic objects 1900a, 1900b, and 1900C), and a first hinge disposed between the first and second screens (figures 20A-20C reference hinges/poles 2000a-2000c wherein first hinge 2000a is disposed between first screen 1900a and second screen 1900b); the first screen is configured to be folded about the first hinge and flexed to adjust the viewing angle of the occupant relative to the second screen (Figures 20A-20C reference all screens 1900a-1900c pivoted relative to each hinge including the first screen 1900a relative to the second screen 1900b. Figures 12-13 and paragraphs [0353]-[0354] and [0369] describes adjustment to be optimized for a driver and/or passenger); the at least one slide track includes a first slide track configured to be mounted to the instrument panel (figures 20A-20C reference rail 2010 mounted to display 820 described in paragraph [0270] to be mounted in a vehicle’s instrument panel 1010 (figure 10)); and the at least one slider includes a first slider coupled to the first screen and configured to translate within the first slide track when the first screen is flexed (figures 20A-20C reference rail 2010 to couple poles 2000a-2000c in a slidable lengthwise of the display to enable the display 820 to be bent as described in paragraphs [0421]-[0423] and [0428]).
Regarding claim 14, Cho discloses the display assembly of claim 11 wherein: the first screen is configured to have a flat profile when the second screen is flexed; and the second screen is configured to have a curved profile when the second screen is flexed (figure 18 (b) reference region 1810 corresponding to the first screen maintained flat when region 1820, corresponding to the second screen, is curved as described in paragraph [0378]).
Regarding independent claim 15, Cho discloses an infotainment system for a vehicle (abstract), the infotainment system comprising: 
an electronic display (figure 10 reference display 820 mounted in a vehicle) configured to be at least one of flexed and folded (figures 20A-20C reference screens (corresponding to graphic objects 1900a-1900c) pivoting/flexed/folded about one of the hinges 2000a-2000c as described in paragraph [0425]) to adjust a viewing angle of an occupant in the vehicle relative to the electronic display (Figures 12-13 and paragraphs [0353]-[0354] and [0369] describes adjustment to be optimized for a driver and/or passenger. It should be noted figures 14-18 20A-20C other adjustments which would inherently affect an occupants view of the screen (adjust a viewing angle). A none optimized adjustment of a viewing angle is still an adjustment to the viewing angle.); 
an actuator attached to the electronic display and configured to be mounted to an instrument panel of the vehicle (Figures 20A-20C reference rail 2010 mounted to display 820 described in paragraph [0270] to be mounted in a vehicle’s instrument panel 1010 (figure 10). The rail 2010 includes poles 2000a-2000c enabled to move in the sliding direction of the rail as described in paragraph [0423]. Paragraph [0424] describes the pole to be connected to a driving unit (actuator).); and 
a display control module configured to control the actuator to at least one of flex and fold the electronic display into any one of a plurality of configurations (Paragraph [0435] describes the driving unit to move the poles 2000a-2000c. Figures 20A-20C depict the plurality of configurations.).
Regarding claim 16, Cho discloses the infotainment system of claim 15 further comprising: at least one sensor disposed within a cabin of the vehicle; and an occupant module configured to determine a location of the occupant based on an input from the at least one sensor (figure 12 and paragraphs [0345]-[0346] describes the processor 870 of the display 820 to sense whether a driver and/or passenger has boarded the vehicle), wherein the display control module is configured control the actuator to adjust the configuration of the electronic display based on the occupant location (Paragraph [0435] describes the driving unit to move the poles 2000a-2000c. Figures 20A-20C depict the plurality of configurations. Paragraphs [0346] and [0353] describes the processor to bend the display based on the sensed occupants.).
Regarding claim 17, Cho discloses the infotainment system of claim 15 further comprising a media type module configured to determine a type of media being displayed by the electronic display, wherein the display control module is configured control the actuator to adjust the configuration of the electronic display based on the media type (paragraphs [0356]-[00360] describes the processor 870 to sense the contents displays including videos, images, broadcasts, and webpage and bend the display according to the contents).
Regarding claim 18, Cho discloses the infotainment system of claim 15 wherein the electronic display includes a first screen and a second screen (figures 20A-20C reference plurality of screens, first through third, respectively corresponding to graphic objects 1900a, 1900b, and 1900C), wherein the display control module is configured control the actuator to adjust the first screen to a first configuration and to adjust the second screen to a second configuration that is different from the first configuration (figure 18 (b) reference region 1810 corresponding to the first screen maintained flat when region 1820, corresponding to the second screen, is curved as described in paragraph [0378]).
Regarding claim 19, Cho discloses the infotainment system of claim 18 wherein: the first configuration yields a target viewing angle of the first screen for a first occupant located on a first side of the vehicle; and the second configuration yields a target viewing angle of the second screen for a second occupant located on a second side of the vehicle opposite of the first side (Figures 12-13 and paragraphs [0353]-[0354] and [0369] describes adjustment to be optimized for a driver and/or passenger.).
Regarding claim 20, Cho discloses the infotainment system of claim 18 further comprising: a first speaker configured to be mounted within a cabin of the vehicle; a second speaker configured to be mounted within the vehicle cabin; and a speaker control module configured to: control the first speaker to generate audio corresponding to media being displayed on the first screen; and control the second speaker to generate audio corresponding to media being displayed on the second screen (figure 7 reference user interface apparatus comprising display module 251 with corresponding audio output module 252 described in paragraph [0106] to include at least one speaker. Paragraph [0265] describes display 251 to correspond to display 820).

Allowable Subject Matter
5.		Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Cho does not disclose the display assembly of claim 1 further comprising a tube configured to be mounted to an instrument panel and configured to contain magnetorheological fluid; a rod having a first end attached to the at least one screen and a second end disposed within the tube; and an electromagnet disposed within the tube, attached to one of the tube and the rod, and configured to generate a magnetic field to adjust a viscosity of magnetorheological fluid contained within the tube.
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Cho does not disclose the display assembly of claim 1 further comprising a locking mechanism configured to: hold the at least one screen in position when the at least one screen is pushed against the instrument panel a first time; and release the at least one screen when the at least one screen is pushed against the instrument panel a second time.
Claims 10 and 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Cho discloses a single slide rail (single track) and does not disclose multiple slide tracks.

Conclusion
6.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E LEIBY whose telephone number is (571)270-3142. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER E LEIBY/Primary Examiner, Art Unit 2622